UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): October 30, 2009 HOME SYSTEM GROUP (Exact name of registrant as specified in its charter) Nevada 000-49770 43-1954776 (State or other jurisdiction of (Commission File Number) (IRS Employer Identification No.) incorporation or organization) Oceanic Industry Park Sha Gang HighwayGang Kou Town, Zhongshan City Guangdong Province, P.R. China (Address of principal executive offices) 347-624-5699 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers, Election of Directors; Appointment of Principal Officers On October 30, 2009, Lou Xinfang informed the board of directors of Home System Group that she resigned as a member of Board of Director of the Company effective immediately. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 3, 2009 Home System Group By: /s/Yu Lei Name: Yu Lei Title: Chief Executive Officer
